Citation Nr: 0603868	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  98-17 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of 
exposure to asbestos.

2.  Entitlement to a compensable rating for sleep apnea.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel 
INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1970 to November 1995.  These claims are before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions of February 1998 (asbestos residuals) and September 
1998 (sleep disorder) by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey.  A Travel 
Board hearing was held before the undersigned in March 2004.  
In July 2004, the case was remanded to the RO for further 
development.  

In a letter dated in October 2005, the veteran appears to be 
seeking an increased rating for other service connected 
disability.  Such matter has not been addressed by the RO, 
and is referred to the RO for any appropriate action.  


FINDINGS OF FACT

1.  The veteran does not have a current medical diagnosis of 
asbestosis or any other asbestos related disability.

2.  It is not shown that the veteran suffers from persistent 
day-time hypersomnolence due to sleep apnea. 


CONCLUSIONS OF LAW

1.  Service connection for residuals of exposure to asbestos 
is not warranted. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304 (2005).

2.  A compensable rating for sleep apnea is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.7, 4.97, Diagnostic Code (Code) 6847 (2005). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication, instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  Here, the initial 
adjudication preceded enactment of the VCAA.  The appellant 
was provided content-complying notice by a December 1998 
statement of the case (SOC) and by a July 2004 letter.  The 
July 2004 letter specifically asked the claimant to provide 
any evidence in his possession pertaining to his claims.  He 
was given ample time to respond after complete notice was 
given, and the claims have since been readjudicated.  See 
September 2005 supplemental SOC.    

Regarding the duty to assist, all available pertinent medical 
evidence identified by the veteran has been obtained.  
Pursuant to the Board's July 2004 remand he was also afforded 
a VA examination in August 2005 addressing the disabilities 
at issue.  While the RO did not make a specific finding 
regarding the extent of the veteran's exposure to asbestos in 
service or outside of service (as is normally required as 
part of the required development in asbestos related cases, 
See VA Adjudication Procedure Manual M21-1, Part VI, 7.21), 
such a finding was not required in this case, given that 
neither the August 2005 VA examination nor any previous 
examination of record found any current disability related to 
asbestos exposure.  Additionally, while it is unclear whether 
all the records pertaining to the veteran from the Coast 
Guard Asbestos Medical Monitoring Program have been obtained, 
more exhaustive development for such records would be 
pointless given the absence of a medical finding of current 
asbestos-related disability.  VA's duty to assist the veteran 
in the development of facts pertinent to his claim is met.  
He is not prejudiced by the Board's proceeding with appellate 
review of the merits of the claims at this time.  Mayfield v. 
Nicholson, 19 Vet. App. 103(2005).

II.  Factual Background

An August 1979 medical surveillance questionnaire filled out 
by the veteran specifically notes that he was exposed to 
asbestos while working aboard the Coast Guard Cutter Spencer 
from January 1971 to March 1973.  

The veteran's service medical records reveal no complaints or 
findings indicative of chronic lung disability. An August 
1979 examination conducted pursuant to the asbestos medical 
surveillance program revealed no problems with pulmonary 
function.  The lungs and chest were also found to be normal 
on medical examinations in July 1970, August 1984, August 
1985, and February 1990.  July 1992 polysomnogram testing 
revealed a diagnostic impression of decreased sleep 
efficiency that accounted for the veteran's complaints of 
afternoon sleepiness and not feeling rested in the morning on 
awakening.  No snoring, apnea or periodic limb movements were 
noted.  The veteran indicated that he probably slept slightly 
less than he did at home and was bothered by soreness of his 
back.  On October 1994 Medical Board examination prior to 
discharge, the veteran's chest and lungs were clear to 
auscultation, with good inspiratory flow.  A sleep disorder 
with sleep apnea was diagnosed (apparently based on a 
misreading of the results of the July 1992 polysomnogram).     

On VA examination in July 1996, the veteran complained of 
poor sleep, usually waking up more tired than before he lay 
down.  He also complained of restless sleep with multiple 
awakenings.  The examiner noted that there was no record sent 
with the patient to see his previous studies or reports 
pertaining to his sleep disorder but that it had been 
previously noted that he had a sleep disorder with sleep 
apnea.  

In his March 1998 notice of disagreement pertaining to his 
asbestos claim, the veteran indicated that in the 1970s he 
routinely worked on equipment that was insulated or protected 
by asbestos without the protection of the masks and suits 
used today.    This included cutting into, removing and 
replacing asbestos pipe insulation while performing repairs 
aboard various ships.

On VA respiratory examination in March 1998, the examiner 
found that she could not definitely verify that the veteran 
suffered from sleep apnea without access to the results of 
the July 1992 polysomnogram.  She indicated that he 
definitely had a sleep disorder, and suspected that the July 
1992 records would verify that he had sleep apnea.  The 
veteran indicated that he frequently felt tired and could not 
get comfortable at night, so he did not sleep well.  He was 
not certain if this was a respiratory problem or whether it 
was simply the discomfort that he felt from his back 
problems.  He reported that he had felt close to falling 
asleep while driving but that it had not yet happened.  He 
also indicated that he had no respiratory problems during 
waking hours.  He was not receiving any treatment for his 
sleep problems.  Physical examination revealed a normal 
thorax and lungs and did not reveal any heart or throat 
abnormalities.  

March 1998 VA pulmonary function testing produced a 
diagnostic impression of normal pulmonary function.  

A March 1998 VA chest X-ray produced a diagnostic impression 
of no acute disease.  The veteran's heart was of normal size 
and his lung fields were free of acute infiltrates.  The 
costophrenic angles were clear and the trachea was in 
midline.  

In a December 1998 statement, the veteran indicated that he 
believed that his sleep disorder was caused by chronic pain 
due to other service connected disability.   

On VA neurological disorders and miscellaneous disorders 
examination in April 2002, the pertinent diagnoses were sleep 
apnea and asbestos exposure.  The veteran complained of 
problems with getting out of breath when walking and restless 
sleep with frequent waking during the night.  Physical 
examination showed no shortness of breath, cough, or 
expectoration at rest.  However, minimal activity increased 
the difficulty breathing.  No skeletal abnormalities were 
noted involving the chest and both sides of the chest 
expanded equally and appropriately.  Breath sounds were 
normal and no wheezing was noted.  It was noted that the 
veteran had gained a lot of weight over the years and weighed 
254 pounds.  

On VA respiratory examination in December 2002, the pertinent 
diagnoses were sleep apnea and asbestos exposure.  On 
physical examination the examiner again noted no evidence of 
shortness of breath, cough or expectoration at rest, no 
skeletal abnormalities, no wheezing, equal and appropriate 
expansion of both sides of the chest on breathing and normal 
breath sounds.  It was noted that the veteran had received 
breathing tests every two and a half years and was also seen 
in the Coast Guard Occupational Monitoring Program for the 
last several years. 

February 2003 pulmonary function testing revealed reduced 
maximum ventilatory volume in the absence of significant 
airway obstruction, which suggested the presence of 
neuromuscular disease or inability to cooperate.   Other 
pulmonary functions were within normal limits, with increased 
respiratory volume.  There was no evidence for airway 
obstruction or pulmonary restriction.  

In a July 2003 follow up report the April and December 2002 
VA examiner concluded that no chronic lung disease had been 
diagnosed and that while the veteran had reported asbestos 
exposure, asbestosis had not been diagnosed. 
At his March 2004 Board hearing, the veteran testified that 
he had substantial exposure to asbestos in service, routinely 
cutting into piping and heating systems insulated with 
asbestos and asbestos cloth and receiving lots of loose 
asbestos.  He would have to mix the loose asbestos with 
water, make a slurry, wrap the pipes with asbestos cloth and 
then coat the pipes and cloth with the slurry to make a final 
insulating product.  He would routinely breathe in the 
asbestos fibers and he believed that he was on the early side 
of the onset of lung damage from the asbestos.  His wife was 
also exposed as she used to wash his coveralls and shake them 
out.   He also indicated that he could not get proper sleep 
as a result of pain from degenerative disks, joints and 
arthritis throughout his body.  During the day he was 
constantly tired, especially in the late afternoon and would 
find himself starting to nod off to sleep driving home from 
work in the afternoon.  

On VA respiratory examination in August 2005, the diagnostic 
impressions were history of asbestos exposure while in 
service, no clinical, pulmonary function, or radiographic 
evidence of asbestosis, sleep maintenance insomnia secondary 
to degenerative joint disease with degenerative disc disease 
and persistent low back pain; and exertional dyspnea probably 
secondary to physical deconditioning caused by sedentary 
lifestyle imposed by degenerative joint disease/degenerative 
disc disease.  The veteran reported that he was unable to 
sleep well due to frequent and severe body pain especially 
over the back and joints.  He also reported daytime fatigue 
and daytime sleepiness and although he was careful driver, he 
was concerned that it took a lot of effort to keep himself 
awake while driving.  Physical examination showed a symmetric 
chest with good air entry bilaterally and normal breath 
sounds without rales, rhonchi or wheezes.  A chest X-ray was 
within normal limits without pleural plaque or pleural 
effusion.  A chest CT scan also revealed no pleural plaques 
or pleural effusion.  There was some bronchiectasis in both 
lower lobe, but no evidence of interstitial lung disease.  
Pulmonary function testing showed no evidence of obstructive 
airway disease or restrictive lung defect and diffusion 
capacity was within normal limits.        




III.  Criteria and Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The United States Court of Appeals for Veteran's Claims has 
held that there can be no valid claim [of service connection] 
without proof of a present disability.  Brammer v. Derwinski, 
3 Vet. App. 223 (1992).

VA has provided adjudicators with some guidelines in 
addressing claims involving asbestos exposure, as set forth 
in Veteran's Benefits Administration Manual M21-1, Part VI, 
7.21.  The manual notes that asbestos particles have a 
tendency to break easily into tiny dust particles that can 
float in the air, stick to clothes, and may be inhaled or 
swallowed.  Inhalation of asbestos fibers can produce 
fibrosis and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis). Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  The manual further 
notes that lung cancer associated with asbestos exposure 
originates in the lung parenchyma rather than the bronchi.  

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Because the appeal of the rating for sleep apnea is from the 
initial rating assigned with the grant of service connection, 
the possibility of "staged" ratings for separate periods 
during the appeal period, based on the facts found, must be 
considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
However, the Board finds that staged ratings are not 
warranted here, as the degree of impairment due to sleep 
apnea has not varied significantly during the appeal period.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Residuals of asbestos exposure

Given the nature of the veteran's duties and the Coast Guard 
asbestos related health monitoring to which he was exposed, 
it appears clear that he was exposed to asbestos during 
service, and that matter is not in dispute.  However, to 
establish service connection for residuals of such exposure, 
as a threshold matter there must be competent (medical) of 
current disability related to asbestos exposure.  Neither the 
service medical records nor any of the medical reports 
produced after service reveal any evidence of any disability 
related to asbestos exposure.  The most recent VA examination 
specifically found no clinical pulmonary function or 
radiographic evidence of asbestosis and the record contains 
no evidence contradicting this finding.  In the absence of 
current medical evidence that the veteran has lung or other 
disability due to exposure to asbestos in service, service 
connection for such disability is not warranted. 

While the Board sympathizes with the veteran's concern that 
he may be experiencing the beginning of a progression of 
asbestos related disease, 
Congress specifically limits entitlement for service- 
connected disease or injury to cases where such have already 
(emphasis added) resulted in a disability.  Brammer, supra.  
In the absence of proof of present disability there can be no 
valid claim [of service connection].  Degmetich v. Brown, 104 
F.3d 1328 (1997).  The preponderance of the evidence is 
against a finding that the veteran currently has a chronic 
disability due to asbestos exposure.  Consequently, the claim 
must be denied.  [As the veteran appears concerned about 
future findings of asbestos-related disability, he is advised 
that a medical finding of disability related to asbestos 
exposure in service could be a basis for reopening this 
claim.]

Sleep Apnea

In his notice of disagreement with the rating for sleep 
apnea, the veteran asserted that his continued lack of proper 
sleep warranted a compensable rating.  

The rating criteria for sleep apnea are in 38 C.F.R. § 4.97, 
Code 6847, where provides the lowest compensable (30 percent) 
rating where there is persistent day-time hypersomnolence.  

The veteran has complains of daytime sleepiness, indicating 
that he has difficulty staying awake while driving.  However, 
both he and the August 2005 VA examiner have indicated that 
his sleep problems at night (and consequent daytime 
sleepiness)  result from persistent low back pain due to disc 
disease, which keeps him up at night and causes restless 
sleep (And consequently are not due to sleep apnea, which is 
a respiratory problem.  See Dorland's, 27th Ed. (1988), at 
112).  This appears consistent with the July 1992 
polysomnogram, which found no apnea (but it was noted that 
the veteran was bothered in his sleep by back soreness); the 
diagnosis then was decreased sleep efficiency.  There is no 
other objective finding of sleep apnea in the record; earlier 
sleep apnea diagnoses appear to have been based on prior 
reported history or a misreading of the July 1992 
polysomnogram report.

In summary, the evidence of record does not show that the 
veteran has a sleep disorder (or any associated impairment) 
due to sleep apnea (the service-connected disability entity).  
Because it is not due to the service-connected respiratory 
disability, his reported daytime hypersomnolence (which has 
been attributed to various other, unrelated, factors), no 
matter how persistent cannot be the basis for an increased 30 
percent rating for the sleep apnea.  The preponderance of the 
evidence is against this claim and it must be denied.     


ORDER

Service connection for residuals to exposure to asbestos is 
denied

A compensable rating for sleep apnea is denied.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


